Citation Nr: 0409220	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  00-16 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active service from September 1979 to June 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In a July 2001 decision on appeal, the Board remanded the 
case to the RO for additional development.  Upon return to 
the Board, in October 2002, it issued a decision in which it 
denied the appeal as a matter of law.  The veteran appealed 
this decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  Pursuant to a Joint Motion for Remand, in a 
September 2003 Order, the Court vacated the Board decision 
and remanded the matter to the Board.  By letter dated in 
November 2003, the Board advised the veteran that he had 
additional time in which to supplement the evidence and 
argument before the Board.  The February 2004 response from 
the veteran's representative has been associated with the 
claims folder.  The case is again ready for appellate 
consideration.   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will contact you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted during the 
course of this appeal.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (regulations promulgated to implement 
the statutory changes).  Among other things, the VCAA 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development. 

In order to comply with the duty to assist pursuant to the 
VCAA, the Board's July 2001 remand included instructions for 
the RO to arrange for the veteran to be scheduled for a VA 
examination to determine what, if any, low back disorder the 
veteran had and whether the disorder was etiologically 
related to his period of service.  See 38 U.S.C.A. § 5103A(d) 
(VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim).  A computer-generated document in the 
claims folder states that such an examination and opinion was 
requested in November 2001 and lists the veteran's name and 
address of record.  A subsequent document indicates that the 
veteran failed to report for the examination and that the 
examination was cancelled in December 2001.  In its October 
2002 decision, the Board denied the appeal, concluding that 
the veteran received notice of the examination yet failed to 
report without showing good cause.  See 38 C.F.R. § 3.655(b) 
(when a claimant fails to report for an examination scheduled 
in conjunction with a reopened claim for a benefit which was 
previously disallowed, the claim shall be denied).  However, 
as discussed in the Joint Motion for Remand, there is no 
document of record that shows the date on which the 
examination was scheduled or that provides the veteran with 
notice to report for the examination on that date.        

In addition, the July 2001 Board remand also instructed the 
RO to comply with the duty to notify pursuant to the VCAA.  
See 38 U.S.C.A. § 5103(a) (upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim and of what information 
or evidence the claimant should provide and what information 
or evidence VA will attempt to obtain on the claimant's 
behalf); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The RO issued the veteran a VCAA letter in November 2001.  
However, as noted in the February 2004 Written Brief 
Presentation from the veteran's representative, neither the 
letter nor any other document specifically complies with the 
notice requirements at 38 U.S.C.A. § 5103(a).    
   
A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board 
to insure compliance with remand instructions constitutes 
error and warrants the vacating of a subsequent Board 
decision. Id.  Therefore, another remand is required so that 
the RO may comply with the July 2001 Board remand and VCAA 
notice and assistance requirements.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the necessary 
steps to comply with the VCAA, to include 
notifying the veteran and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate the claim of whether new and 
material evidence has been received to 
reopen a claim for service connection for 
a low back disorder, and of what 
information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain on his 
behalf.  This notice should comply with 
38 U.S.C.A. § 5103(a), Quartuccio v. 
Principi, and any other applicable legal 
precedent.  The RO should allow the 
appropriate period of time for response.  

2.  The RO should schedule the veteran 
for an appropriate VA orthopedic 
examination.  The RO must ensure that the 
veteran is properly notified at his 
address of record of the date on which he 
is to report for the examination.  
Documentation of such notice must be 
associated with the claims folder.  

The examiner should be provided a copy of 
this remand together with the veteran's 
entire claims folder, and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.

The examiner should proffer an opinion as 
to whether the veteran now has a lower 
back disability/condition and whether any 
found condition is related to any 
condition suffered from by the veteran 
while he was in the military.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be 
warranted, such testing or examination is 
to be accomplished.

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.  

4.  After completing any additional 
necessary development, the RO should 
readjudicate the appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


